 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     CLIFFORD TRUMP
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     CLIFFORD TRUMP,                                              No.    2:18-CV-01610-DMC
13

14                         Plaintiff,
                                                                  STIPULATION AND ORDER
15                                                                FOR EXTENSION OF
                                                                  TIME TO FILE PLAINTIFF’S
16
         v.                                                       MOTION FOR SUMMARY
17   NANCY BERRYHILL, Acting                                           JUDGMENT
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to April 25, 2019.
24
            This is a second extension, of four days. The first extension was requested before plaintiff’s
25
     counsel went on a 10-day vacation. Counsel has encountered several unexpected delays since
26
     returning from vacation, both personal- and work-related, including additional briefs due.
27

28                                  Stipulation and Proposed Order for

                 Extension of Time to File Plaintiff’s Motion for Summary Judgment
 1   Dated:     April 22, 2019                                    /s/ Jesse S. Kaplan
                                                                  JESSE S. KAPLAN
 2
                                                                  Attorney for Plaintiff
 3

 4
                                                                  McGREGOR W. SCOTT
 5
                                                                  United States Attorney
 6                                                                DEBORAH LEE STACHEL
                                                                  Regional Counsel, Region IX
 7                                                                Social Security Administration
 8

 9   Dated: April 22, 2019                                         /s/ per e-mail authorization
                                                                  BEN A. PORTER
10                                                                Special Assistant U.S. Attorney
11                                                                Attorney for Defendant

12

13

14                                                 ORDER

15

16
              For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a motion for summary judgment brief is extended to April 25, 2019.
18
              SO ORDERED.
19

20

21   Dated: April 23, 2019
                                                         ____________________________________
22                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28                                   Stipulation and Proposed Order for

                  Extension of Time to File Plaintiff’s Motion for Summary Judgment
